     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.351 Page 1 of 18



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     PLAZA HOME MORTGAGE,                                 Case No.: 3:20-cv-01352-WQH-DEB
       INC., a California corporation,
12                                                          ORDER
                                           Plaintiff,
13
       v.
14
       AUTOMATED DATA
15     PROCESSING, INC., a Delaware
16     corporation doing business as
       ADP, LLC; and DOES 1 through
17     20, inclusive,
18                                      Defendants.
19
      HAYES, Judge:
20
                 The matter pending before the Court is the Motion to Dismiss filed by Defendant
21
      Automated Data Processing, Inc. (ECF No. 13).
22
            I.      PROCEDURAL BACKGROUND
23
                 On March 16, 2020, Plaintiff Plaza Home Mortgage, Inc. initiated this action by
24
      filing a Complaint against Defendants Automated Data Processing, Inc. (“ADP”) and
25
      DOES 1 through 20, inclusive, in the Superior Court of California for the County of San
26
      Diego, where it was assigned case number 37-2020-00016686-CU-BC-CTL. (ECF No. 1-
27
      2). On July 16, 2020, Defendant ADP removed the action to this Court pursuant to 28
28

                                                        1
                                                                              3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.352 Page 2 of 18



 1    U.S.C. §§ 1332 (diversity jurisdiction), 1441, and 1446. (ECF No. 1). On July 23, 2020,
 2    Defendant ADP filed a Motion to Dismiss Plaintiff’s Complaint for failure to state a claim
 3    upon which relief can be granted pursuant to Federal Rules of Civil Procedure 12(b)(6) and
 4    9(b). (ECF No. 5).
 5             On August 13, 2020, Plaintiff filed a First Amended Complaint, which is the
 6    operative pleading in this case. (ECF No. 12). Plaintiff alleges that “[a]s a result of
 7    [Defendant] ADP’s negligently designed and implemented payroll software, [Plaintiff]
 8    suffered harm . . . .” Id. at 2. Plaintiff brings the following five causes of action against
 9    Defendant ADP: (1) breach of contract, (2) express indemnity, (3) equitable indemnity, (4)
10    unfair competition in violation of Business & Professions Code § 17200 et seq., and (5)
11    declaratory relief. See id. at 8-16. Plaintiff seeks compensatory, incidental, consequential,
12    and non-economic damages; attorneys’ fees; costs; pre-judgment and post-judgment
13    interest; “a judicial determination and declaration that [Defendant] ADP must indemnify,
14    defend and hold [Plaintiff] harmless from and against any and all third party liabilities,
15    claims, penalties, damages, forfeitures, suits, and the costs and expenses incident thereto”;
16    and “such other and further relief as the Court deems just and proper.” Id. at 17.
17             On August 27, 2020, Defendant ADP filed a Motion to Dismiss Plaintiff’s First
18    Amended Complaint for failure to state a claim upon which relief can be granted pursuant
19    to Federal Rules of Civil Procedure 12(b)(6) and 9(b). (ECF No. 13). On August 31, 2020,
20    the Court issued an Order denying Defendant ADP’s Motion to Dismiss (ECF No. 5) as
21    moot. (ECF No. 14). On September 21, 2020, Plaintiff filed a Response in opposition.
22    (ECF No. 15). On September 28, 2020, Defendant ADP filed a Reply. (ECF No. 16).
23       II.      ALLEGATIONS OF THE FIRST AMENDED COMPLAINT
24             Defendant “ADP is a payroll and human resources services provider . . . .” (ECF
25    No. 12 at 2). Defendant “ADP represents itself as a leader in time and attendance and
26    compliance services.” Id. at 3. Plaintiff “relied on [Defendant] ADP’s expertise and paid
27    significant sums for that service, which included Enhanced Payroll, Essential Time, Payroll
28    & Tax Support, Payroll Specialist, and Workforce Now Performance, among others.” Id.

                                                    2
                                                                              3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.353 Page 3 of 18



 1    at 2-3. “On May 22, 2017, [Plaintiff] and [Defendant] ADP entered into the ADP
 2    Workforce Now Comprehensive Services Master Services Agreement, including an
 3    Addendum” (“the 2017 Agreement”). Id. at 4.
 4          Plaintiff’s “internal policies were designed to comply with California wage and hour
 5    laws, and [Plaintiff] used [Defendant ADP’s] [s]ervices to comply with those legal and
 6    regulatory requirements.” Id. Plaintiff “ensured all time and labor data inputted was
 7    accurate, complete, and delivered on time.” Id. Plaintiff “provided [Defendant] ADP all
 8    necessary information and guidance related to its time and attendance policies and
 9    guidelines, and coordinated with [Defendant] ADP to establish standards for [Defendant]
10    ADP in its execution of the [s]ervices.” Id.
11          “When [Plaintiff] began using [Defendant] ADP’s services, [Defendant] ADP did
12    not ask [Plaintiff] to select the laws it wanted [Defendant] ADP to incorporate into its
13    services.” Id. at 5. “Further, [Defendant] ADP never informed [Plaintiff] that it would not
14    implement aspects of California wage and hour laws, including, without limitation, meal
15    period penalties, unless specifically requested to do so.” Id. Plaintiff “purchased the ‘peace
16    of mind’ [Defendant] ADP was selling, and [Plaintiff] reasonably expected [Defendant]
17    ADP’s software to be free from defects with respect to its ability to catch and account for
18    wage and hour violations.” Id.
19          Plaintiff’s “employees entered their time in [Defendant] ADP[’s] ‘TA Module,’ and
20    [Defendant] ADP assigned a pay code based on the data provided.” Id. Defendant “ADP
21    programed the pay codes, and the pay codes dictated how the employees were paid.” Id.
22    “Under California law, when an employer fails to provide a proper meal break to a
23    nonexempt employee, the premium (penalty) owed is one hour of extra pay for each work
24    day that this occurs.” Id.
25          “In September of 2016, [Plaintiff] notified [Defendant] ADP that [Defendant] ADP
26    was not identifying missed meal periods, meaning [Defendant] ADP’s software was not
27    recognizing the need to pay those premiums.” Id. “On September 7, 2016, [Defendant]
28

                                                     3
                                                                               3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.354 Page 4 of 18



 1    ADP advised that changes were made to comply with the Meal Period law for California.”
 2    Id.
 3              “[I]n April 2018[,] [Plaintiff] later discovered another defect within [Defendant]
 4    ADP’s system.” Id. Defendant “ADP’s negligently designed software would only flag
 5    and pay meal period premiums for the 5 hour premium, regardless of a missed 10 hour
 6    premium.” Id. “To mitigate its potential liability, in the spring of 2018, [Plaintiff] paid
 7    missed meal period premiums to approximately 104 current and former employees.” Id.
 8    at 5-6.
 9              “On . . . April 3, 2018, [Plaintiff] received a wage and hour demand from counsel
10    representing multiple [ ] ex-employees.” Id. at 6. “On April 12, 2018, [Plaintiff] sent
11    [Defendant] ADP a litigation hold notice and put [Defendant] ADP on notice of the
12    demand.” Id. Plaintiff “requested a litigation hold be placed on any and all [Plaintiff]-
13    related wage and hour records maintained by [Defendant] ADP for a period of four years,
14    with a starting date of March 28, 2018.” Id. Defendant “ADP failed to respond, and
15    [Plaintiff] sent a follow up e-mail on April 25, 2018.” Id. “More stunning was [Defendant]
16    ADP’s April 26, 2018 refusal to agree to the preservation demand.” Id.
17              “[O]n . . . April 23, 2018, Leslie McDonough filed a class action complaint against
18    [Plaintiff] alleging seven causes of action, including the violation of Labor Code §§ 226.7
19    and 512(a) (unpaid meal period premiums).[]” Id. “On . . . June 6, 2018, Mario Guerrero
20    filed a separate representative action pursuant to the Private Attorneys General Act
21    (PAGA), also alleging a violation of Labor Code §§ 226.7 and 512(a).[]” Id.
22              Plaintiff “provided copies of the McDonough and Guerrero complaints to
23    [Defendant] ADP and requested that [Defendant] ADP confirm it would honor its
24    agreement to indemnify, defend, and hold [Plaintiff] harmless pursuant to the terms of their
25    agreement.”       Id.   Defendant “ADP sought to prevent performance under the 2017
26    Agreement and withhold its benefits from [Plaintiff] by providing a bad-faith reason in
27    support of its decision to deny [Plaintiff]’s request for indemnity.” Id. Defendant “ADP
28    responded by saying [Defendant] ADP had the accurate design to comply with the legal

                                                     4
                                                                               3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.355 Page 5 of 18



 1    and regulatory requirements of California law, however, [Defendant] ADP claimed
 2    [Plaintiff] ‘failed to give instructions to implement it.’” Id. at 7. “As a result of [Defendant]
 3    ADP’s bad-faith denial of its obligation to indemnify [Plaintiff], [Plaintiff] has had to pay,
 4    and continues to pay, defense costs out-of-pocket – costs which [Defendant] ADP still has
 5    not paid for no defensible reason.” Id.
 6           “Subsequent to the filing of the McDonough and Guerrero complaints, [Plaintiff]
 7    uncovered additional meal period flagging errors by [Defendant] ADP’s negligently
 8    designed software for the period of time after [Defendant] ADP confirmed changes were
 9    made . . . ‘to comply with the Meal Period law for California.’” Id. Specifically,
10           (a) If an employee never entered a meal period and simply entered a full day
             of work, [Defendant] ADP failed to identify a meal period violation. For
11
             example, an employee’s time entry of 8:00 a.m. to 4:00 p.m. would not result
12           in [Defendant] ADP flagging a meal period violation for the missed meal
             period;
13
             (b) [Defendant] ADP failed to flag missed and short second meal periods.
14           This affected a group of employees who worked shifts longer than 10 hours;
             (c) “Short” meal periods that were between 20-29 minutes in length did not
15
             result in a meal period premium payment;
16           (d) Employees were not paid for late meal periods that were taken at 5 hours
             and 1 minute (or more) into the employee’s shift. A meal period that starts 5
17
             hours and 1 minute into the shift would be considered “late” and should have
18           resulted in [Defendant] ADP flagging the late meal period so [Plaintiff] could
             pay the employee a meal period premium payment.
19
20    Id. at 7-8.
21           “On . . . January 24, 2020, Guerrero dismissed his complaint and filed a new class-
22    action complaint along with McDonough, alleging unpaid meal period premiums.[]” Id.
23    at 8. “The cases were combined into one.” Id.
24       III.   STANDARD OF REVIEW
25           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
26    claim upon which relief can be granted . . . .” Fed. R. Civ. P. 12(b)(6). Federal Rule of
27    Civil Procedure 8(a) provides that “[a] pleading that states a claim for relief must contain .
28    . . a short and plain statement of the claim showing that the pleader is entitled to relief . . .

                                                      5
                                                                                  3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.356 Page 6 of 18



 1    .” Fed. R. Civ. P. 8(a)(2). “A district court’s dismissal for failure to state a claim under
 2    Federal Rule of Civil Procedure 12(b)(6) is proper if there is a lack of a cognizable legal
 3    theory or the absence of sufficient facts alleged under a cognizable legal theory.”
 4    Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). “All allegations of
 5    material fact are taken as true and construed in the light most favorable to the nonmoving
 6    party.” Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002) (citing Sprewell v. Golden
 7    State Warriors, 266 F.3d 979, 988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d
 8    1187 (9th Cir. 2001)).
 9          “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
10    requires more than labels and conclusions, and a formulaic recitation of the elements of a
11    cause of action will not do . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
12    (second alteration in original) (citation omitted). When considering a motion to dismiss, a
13    court must accept as true all “well-pleaded factual allegations . . . .” Ashcroft v. Iqbal, 556
14    U.S. 662, 679 (2009). However, a court is not “required to accept as true allegations that
15    are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”
16    Sprewell, 266 F.3d at 988. “In sum, for a complaint to survive a motion to dismiss, the
17    non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
18    plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
19    572 F.3d 962, 969 (9th Cir. 2009) (quoting Ashcroft, 556 U.S. at 678).
20       IV.    DISCUSSION
21              a. Breach of Contract (claim 1)
22          Defendant ADP contends that Plaintiff breached its contractual obligations to
23    Defendant ADP. Defendant ADP contends that Plaintiff is responsible for how it uses
24    Defendant ADP’s services to comply with legal and regulatory requirements and that
25    Plaintiff’s own failures have exposed Plaintiff to potential liability. Defendant ADP
26    contends that Plaintiff’s right to indemnification only arises from Defendant ADP’s
27    negligence or willful misconduct, neither of which Plaintiff has sufficiently alleged.
28    Defendant ADP contends that actions taken before the 2017 Agreement, Plaintiff’s

                                                     6
                                                                                3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.357 Page 7 of 18



 1    corrective payments to mitigate potential liability, and Plaintiff’s failure to confirm the
 2    accuracy of submitted data fail to establish Defendant ADP’s negligence. Defendant ADP
 3    contends that Plaintiff failed to promptly notify Defendant ADP in writing of a suit or cause
 4    of action, failed to permit Defendant ADP to control negotiations and defense, and failed
 5    to take all reasonable steps to mitigate any potential damages that may result.
 6           Plaintiff contends that it entered into the 2017 Agreement With Defendant ADP.
 7    Plaintiff contends that it performed all conditions, covenants, and promises required by the
 8    2017 Agreement. Plaintiff contends that Defendant ADP breached the 2017 Agreement
 9    and that Plaintiff suffered damages. Plaintiff contends that it has sufficiently alleged
10    Defendant ADP’s negligence or willful misconduct. Plaintiff contends that it took all
11    reasonable steps to mitigate any potential damages. Plaintiff contends that it put Defendant
12    ADP on notice of the wage and hour demand and the McDonough and Guerrero actions.
13    Plaintiff contends that promptness of notice is a disputed fact issue that cannot be resolved
14    at the pleading stage.
15           Under New York state law, “[t]he elements of a breach of contract include the
16    existence of a contract, the plaintiff’s performance thereunder, the defendant’s breach
17    thereof, and resulting damages . . . .” Morningside Acquisition I, LLC v. Gandy, 66 Misc.
18    3d 276, 281 (N.Y. Sup. Ct. 2019) (citation omitted).1 “As a general matter, the objective
19    of contract interpretation is to give effect to the expressed intentions of the parties.” Hunt
20    Ltd. v. Lifschultz Fast Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989). “Where the
21    language of the contract is unambiguous, and reasonable persons could not differ as to its
22    meaning, the question of interpretation is one of law to be answered by the court.” Id.
23    “Contract language is not ambiguous if it has a definite and precise meaning, unattended
24    by danger of misconception in the purport of the [contract] itself, and concerning which
25
26
27    1
       The parties agree that the 2017 Agreement is governed by the laws of New York and that there is no
      conflict between the laws of New York and California regarding breach of contract for purposes of this
28    Order.

                                                        7
                                                                                     3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.358 Page 8 of 18



 1    there is no reasonable basis for a difference of opinion.” Id. (alteration in original).
 2    “Language whose meaning is otherwise plain does not become ambiguous merely because
 3    the parties urge different interpretations in the litigation.” Id. “The court is not required
 4    to find the language ambiguous where the interpretation urged by one party would strain[
 5    ] the contract language beyond its reasonable and ordinary meaning.” Id. (alteration in
 6    original). In other words, “if an agreement is complete, clear and unambiguous on its face[,
 7    it] must be enforced according to the plain meaning of its terms.” Eternity Glob. Master
 8    Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (alteration in
 9    original).
10          The 2017 Agreement states that
11          Design of the Services. ADP will design the Services, including the functions
            and processes applicable to the performance of the Services, to assist the
12
            Client in complying with its legal and regulatory requirements applicable to
13          the Services, and ADP will be responsible for the accuracy of such design.
            Client and not ADP will be responsible for (i) how it uses the Services to
14
            comply with its legal and regulatory requirements and (ii) the consequences
15          of any instructions that it gives or fails to give to ADP, including as part of
            the implementation of the Services, provided ADP follows such instructions.
16
            Services do not include any legal, financial, regulatory, benefits, accounting
17          or tax advice.
18
      (ECF No. 13-1 at 37) (emphasis omitted). The 2017 Agreement further states that
19
            End of the Pay Period Administration; Resolution of Error Exceptions. Client
20          acknowledges and agrees that Client will be responsible for ensuring that all
            time and labor data input submitted by Client to ADP is accurate, complete
21
            and delivered on time. . . .
22
            Data Administration. All data entry, adjustment and corrections to the TA
23
            module must be made by Client. ADP can make adjustments in the Payroll
24          module only. Prior to commencement of Services, Client shall provide to
            ADP all necessary information and guidance relating to its time and
25
            attendance policies and guidelines and coordinate with ADP to establish
26          standards for ADP in its execution of the Services.
27
      Id. at 51 (emphasis omitted). The Addendum to the 2017 Agreement states that
28

                                                    8
                                                                              3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.359 Page 9 of 18



 1          Section 7 of ANNEX A – ADP Workforce Now Comprehensive Services –
            General Terms and Conditions (together with Statements of Core and
 2
            Optional Services) of the Agreement is hereby amended by the addition of the
 3          following as Section 7.C.: “C. General Indemnity. Subject to monetary limit
            on damages in Section 7.A. of the Annex A of the Agreement, ADP will
 4
            indemnify, defend and hold Client harmless from and against any and all third
 5          party liabilities, claims, penalties, damages, forfeitures, suits, and the costs
            and expenses incident thereto (including the costs and expenses of defense,
 6
            settlement and reasonable attorneys’ fees), arising from the negligence or
 7          willful misconduct of ADP in its performance of the Services including any
            Incident provided that, (i) ADP is promptly notified in writing of such suit or
 8
            cause of action, (ii) ADP controls any negotiations or defense and Client
 9          assists ADP as reasonably required by ADP, and (iii) Client takes all
            reasonable steps to mitigate any potential damages that may result.”
10
11    Id. at 34-35.
12          In the First Amended Complaint, Plaintiff alleges that
13                 Plaza has performed all conditions, covenants and promises required on
            its part to be performed in accordance with the terms and conditions of the
14
            2017 Agreement. This includes, without limitation, Plaza ensured all time
15          and labor data inputted was accurate, complete, and delivered on time. Plaza
            provided ADP all necessary information and guidance related to its time and
16
            attendance policies and guidelines, and coordinated with ADP to establish
17          standards for ADP in its execution of the Services.
18
      (ECF No. 12 at 8). Plaintiff further alleges that
19
                  ADP has breached the 2017 Agreement by failing to provide the
20          Services in a good, diligent and professional manner in accordance with
            industry standards, utilizing personnel with a level of skill commensurate with
21
            the Services to be performed.
22
                   As alleged above, Plaza employees entered their time in the ADP “TA
23
            Module,” and ADP assigned a pay code based on the data provided. ADP
24          programed the pay codes, and the pay codes dictated how the employees were
            paid. . . . In September of 2016, Plaza notified ADP that ADP was not
25
            identifying missed meal periods, meaning ADP’s software was not
26          recognizing the need to pay those premiums.
27
                  On September 7, 2016, ADP advised that changes were made to comply
28          with the Meal Period law for California. Prior to that time, as admitted by

                                                    9
                                                                              3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.360 Page 10 of 18



 1           ADP, its Services were not capturing missed meal periods. Contrary to ADP’s
             representations of error-free payroll processing, ADP’s software was
 2
             negligently designed and implemented.
 3
                    After the pay code changes were allegedly implemented to comply with
 4
             California wage and hour laws, in April 2018 Plaza later discovered another
 5           defect within ADP’s system. ADP’s negligently designed software would
             only flag and pay meal period premiums for the 5 hour premium, regardless
 6
             of a missed 10 hour premium. To mitigate its potential liability, in the spring
 7           of 2018 Plaza paid missed meal period premiums to approximately 104
             current and former employees.
 8
 9                 Plaza uncovered additional meal period flagging errors by ADP’s
             negligently designed software for the period of time after ADP confirmed
10
             changes were made to Pay Class CAHRLY, CAPTHRLY, and
11           CATEMPHRLY “to comply with the Meal Period law for California.” . . .
12
                    If ADP’s Services were designed in a good, diligent and professional
13           manner in accordance with industry standards, utilizing personnel with a level
             of skill commensurate with the Services to be performed, the above errors
14
             would not have occurred.
15
       Id. at 9-10. Plaintiff further alleges that
16
                    On or around April 3, 2018, Plaza received a wage and hour demand
17
             from counsel representing multiple Plaza ex-employees. On April 12, 2018,
18           Plaza sent ADP a litigation hold notice and put ADP on notice of the demand.
             Plaza requested a litigation hold be placed on any and all Plaza-related wage
19
             and hour records maintained by ADP for a period of four years, with a starting
20           date of March 28, 2018. ADP failed to respond, and Plaza sent a follow up e-
             mail on April 25, 2018. More stunning was ADP’s April 26, 2018 refusal to
21
             agree to the document preservation demand.
22
                    Thereafter, on or around April 23, 2018, Leslie McDonough filed a
23
             class action complaint against Plaza alleging seven causes of action, including
24           the violation of Labor Code §§ 226.7 and 512(a) (unpaid meal period
             premiums).[] On or around June 6, 2018, Mario Guerrero filed a separate
25
             representative action pursuant to the Private Attorneys General Act (PAGA),
26           also alleging a violation of Labor Code §§ 226.7 and 512(a).[]
27
                 Plaza provided copies of the McDonough and Guerrero complaints to
28           ADP and requested that ADP confirm it would honor its agreement to

                                                     10
                                                                              3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.361 Page 11 of 18



 1           indemnify, defend, and hold Plaza harmless pursuant to the terms of their
             agreement. ADP breached its obligations to Plaza, including, without
 2
             limitation, its breach of the 2017 Agreement by refusing to indemnify, defend,
 3           and hold Plaza harmless for the claims asserted in the McDonough and
             Guerrero actions that arise from ADP’s negligent performance of the Services.
 4
 5                  On information and belief, ADP sought to prevent performance under
             the 2017 Agreement and withhold its benefits from Plaza by providing a bad-
 6
             faith reason in support of its decision to deny Plaza’s request for indemnity.
 7           Contrary to the terms of the 2017 Agreement and the written correspondence
             between the parties, ADP responded by saying ADP had the accurate design
 8
             to comply with the legal and regulatory requirements of California law,
 9           however, ADP claimed Plaza “failed to give instructions to implement it.” As
             a result of ADP’s bad-faith denial of its obligation to indemnify Plaza, Plaza
10
             has had to pay, and continues to pay, defense costs out-of-pocket – costs
11           which ADP still has not paid for no defensible reason. On information and
             belief, ADP has failed to undertake its obligation to indemnify, defend, and
12
             hold Plaza harmless because it is more interested in avoiding the obligation,
13           and thus, put its own interests above that of Plaza.
14
       Id. at 10-11.
15
             Plaintiff alleges that it “performed all conditions, covenants and promises required
16
       on its part to be performed in accordance with the terms and conditions of the 2017
17
       Agreement” by “ensur[ing] all time and labor data inputted was accurate, complete, and
18
       delivered on time” and by “provid[ing] [Defendant] ADP all necessary information and
19
       guidance related to its time and attendance policies and guidelines, and coordinat[ing] with
20
       [Defendant] ADP to establish standards for [Defendant] ADP in its execution of the
21
       [s]ervices.” (ECF No. 12 at 8). Plaintiff alleges that it provided Defendant ADP with
22
       “instructions”, “including as part of the implementation of the [s]ervices,” as required by
23
       the 2017 Agreement. (ECF No. 13-1 at 37). Plaintiff sufficiently alleges performance of
24
       its obligations pursuant to the 2017 Agreement regarding Defendant ADP’s alleged
25
       “fail[ure] to provide the [s]ervices in a good, diligent and professional manner in
26
       accordance with industry standards, utilizing personnel with a level of skill commensurate
27
       with the [s]ervices to be performed.” (ECF No. 12 at 9).
28

                                                    11
                                                                               3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.362 Page 12 of 18



 1           Plaintiff alleges that it “performed all conditions, covenants and promises required
 2     on its part to be performed in accordance with the terms and conditions of the 2017
 3     Agreement” by “sen[ding] [Defendant] ADP a litigation hold notice and put[ting]
 4     [Defendant] ADP on notice of the [wage and hour] demand” on April 12, 2018 and by
 5     “provid[ing] copies of the McDonough and Guerrero complaints to [Defendant] ADP . . .
 6     .” (ECF No. 12 at 8, 10-11). Plaintiff alleges that it “promptly notified [Defendant ADP]
 7     in writing of such suit or cause of action . . . .” (ECF No. 13-1 at 34-35). Plaintiff
 8     sufficiently alleges performance of its obligations pursuant to the 2017 Agreement
 9     regarding Defendant ADP’s alleged “bad-faith denial of its obligation to indemnify”
10     Plaintiff and Defendant ADP’s alleged “fail[ure] to undertake its obligation to indemnify,
11     defend, and hold [Plaintiff] harmless . . . .” (ECF No. 12 at 11).
12           The Court finds that the 2017 Agreement “is complete, clear and unambiguous on
13     its face” regarding Plaintiff’s obligation to provide Defendant ADP with “instructions”,
14     “including as part of the implementation of the [s]ervices,” and Plaintiff’s obligation to
15     “promptly notif[y] [Defendant ADP] in writing of such suit or cause of action . . . .”
16     Eternity Glob. Master Fund Ltd., 375 F.3d at 177; ECF No. 13-1 at 34-35, 37. The Court
17     finds that the 2017 Agreement “must be enforced according to the plain meaning of its
18     terms.” Eternity Glob. Master Fund Ltd., 375 F.3d at 177. The Court finds that Plaintiff
19     sufficiently alleges performance of its obligations pursuant to the 2017 Agreement and
20     Defendant ADP’s breach of the 2017 Agreement. The Court concludes that Plaintiff
21     alleges a plausible claim for breach of contract against Defendant ADP.
22               b. Express Indemnity (claim 2)
23           Defendant ADP contends that Plaintiff’s claim for express indemnity relies on the
24     indemnification provision of the 2017 Agreement. Defendant ADP contends that Plaintiff
25     is not entitled to indemnification because indemnification is not owed pursuant to the terms
26     of the contract. Plaintiff contends that it sufficiently alleges a claim for express indemnity.
27     Plaintiff contends that Defendant ADP negligently performed its services and that third-
28     party suits arose from Defendant ADP’s negligence. Plaintiff contends that the express

                                                     12
                                                                                3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.363 Page 13 of 18



 1     language of the 2017 Agreement controls and requires Defendant ADP to provide defense
 2     and indemnity.
 3           In the First Amended Complaint, Plaintiff alleges that
 4                  On or around May 22, 2017, Plaza and ADP entered into the 2017
             Agreement, whereby ADP agreed to indemnify, defend and hold Plaza
 5
             harmless from and against any and all third party liabilities, claims, penalties,
 6           damages, forfeitures, suits, and the costs and expenses incident thereto
             (including the costs and expenses of defense, settlement and reasonable
 7
             attorneys’ fees), arising from the negligence or willful misconduct of ADP in
 8           its performance of the Services including any Incident.
 9
                   Thereafter, due to ADP’s negligence and/or willful misconduct, as
10           alleged herein, ADP failed to provide the Services in a good, diligent and
             professional manner in accordance with industry standards, utilizing
11
             personnel with a level of skill commensurate with the Services to be
12           performed.
13
                    On or around April 3, 2018, Plaza received a wage and hour demand
14           from counsel representing multiple Plaza ex-employees. On April 12, 2018,
             Plaza sent ADP a litigation hold notice and put ADP on notice of the demand.
15
             Plaza requested a litigation hold be placed on any and all Plaza-related wage
16           and hour records maintained by ADP for a period of four years, with a starting
             date of March 28, 2018. ADP failed to respond, and Plaza sent a follow up e-
17
             mail on April 25, 2018. More stunning was ADP’s April 26, 2018 refusal to
18           agree to the preservation demand.
19
                    On or around April 23, 2018, Leslie McDonough filed a class action
20           complaint against Plaza alleging seven causes of action, including the
             violation of Labor Code §§ 226.7 and 512(a) (unpaid meal period premiums).
21
22                  On or around June 6, 2018, Mario Guerrero filed a separate
             representative action pursuant to the Private Attorneys General Act (PAGA),
23
             also alleging a violation of Labor Code §§ 226.7 and 512(a).
24
                    On or around January 24, 2020, Guerrero dismissed his complaint and
25
             filed a new class-action complaint along with McDonough, alleging unpaid
26           meal period premiums.
27
                    If McDonough, Guerrero, and any member of the defined class
28           sustained damages as alleged in their complaints, these damages were caused,

                                                    13
                                                                                3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.364 Page 14 of 18



 1            entirely or in part, by Defendants’ negligently and/or intentionally designed
              and implemented software, and the alleged damages are due to no fault of
 2
              Plaza.
 3
                    Plaza gave written notice to ADP of the commencement of the
 4
              McDonough and Guerrero complaints, requesting ADP honor its agreement
 5            to indemnify, defend, and hold Plaza harmless pursuant to the terms of the
              2017 Agreement. ADP refused to indemnify, defend, and hold Plaza harmless
 6
              pursuant to the terms of the 2017 Agreement.
 7
                     Plaza has performed all the conditions and obligations to be performed
 8
              on its part under the 2017 Agreement.
 9
       (ECF No. 12 at 12-13).
10
              The Court has found that Plaintiff sufficiently alleges performance of its obligations
11
       pursuant to the 2017 Agreement regarding Defendant ADP’s alleged “bad-faith denial of
12
       its obligation to indemnify” Plaintiff and Defendant ADP’s alleged “fail[ure] to undertake
13
       its obligation to indemnify, defend, and hold [Plaintiff] harmless . . . .” Id. at 11. The Court
14
       concludes that Plaintiff alleges a plausible claim for express indemnity against Defendant
15
       ADP.
16
                 c. Equitable Indemnity (claim 3)
17
              Defendant ADP contends that Plaintiff’s claim for equitable indemnity arises outside
18
       of the 2017 Agreement because Plaintiff seeks relief regarding events which occurred
19
       between April 23, 2014 and May 21, 2017. Defendant contends that between April 23,
20
       2014 and May 21, 2017, the parties’ relationship was governed by other contracts that did
21
       not provide for indemnification. Defendant ADP contends that equitable indemnity is
22
       barred by Plaintiff’s failure to sufficiently allege a basis for tort liability against Defendant
23
       ADP. Plaintiff contends that it sufficiently alleges a claim for equitable indemnity. Plaintiff
24
       contends that it faces liability to a third party through no fault of its own for Defendant
25
       ADP’s negligent or intentional conduct. Plaintiff contends that its equitable indemnity
26
       claim is limited to a narrow timeframe that predates the 2017 Agreement because the
27
28

                                                      14
                                                                                  3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.365 Page 15 of 18



 1     equitable indemnity claim is limited to members of the defined classes in the McDonough
 2     and Guerrero actions from April 23, 2014 to May 21, 2017.
 3           In the First Amended Complaint, Plaintiff alleges that
 4                  On or around April 23, 2018, Leslie McDonough filed a class action
             complaint against Plaza alleging seven causes of action, including the
 5
             violation of Labor Code §§ 226.7 and 512(a) (unpaid meal period premiums).
 6
                    On or around June 6, 2018, Mario Guerrero filed a separate
 7
             representative action pursuant to the Private Attorneys General Act (PAGA),
 8           also alleging a violation of Labor Code §§ 226.7 and 512(a).
 9
                    On or around January 24, 2020, Guerrero dismissed his complaint and
10           filed a new class-action complaint along with McDonough, alleging unpaid
             meal period premiums, defining the proposed class as all current and former
11
             hourly-paid or non-exempt employees who worked at Plaza within the State
12           of California at any time during the period from April 23, 2014 to final
             judgment.
13
14                 If McDonough, Guerrero, and any member of the defined class during
             the period of April 23, 2014 to May 21, 2017 sustained damages as alleged in
15
             the complaints, these damages were caused, entirely or in part, by Defendants’
16           negligently and/or intentionally designed and implemented software, and the
             alleged damages are due to no fault of Plaza.
17
18                 Plaza gave written notice to ADP of the commencement of the
             McDonough and Guerrero complaints, requesting ADP indemnify, defend,
19
             and hold Plaza harmless. ADP refused.
20
                    Plaza has performed all the conditions and obligations to be performed
21
             on its part.
22
       (ECF No. 12 at 14).
23
             The Court has found that Plaintiff sufficiently alleges performance of its obligations
24
       pursuant to the 2017 Agreement regarding Defendant ADP’s alleged “bad-faith denial of
25
       its obligation to indemnify” Plaintiff and Defendant ADP’s alleged “fail[ure] to undertake
26
       its obligation to indemnify, defend, and hold [Plaintiff] harmless . . . .” Id. at 11. The Court
27
28

                                                     15
                                                                                 3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.366 Page 16 of 18



 1     concludes that Plaintiff alleges a plausible claim for equitable indemnity against Defendant
 2     ADP.
 3               d. Declaratory Relief (claim 5)
 4            Defendant ADP contends that Plaintiff’s declaratory relief claim fails because the
 5     relief sought concerns a hypothetical controversy regarding Defendant ADP’s alleged
 6     obligation to indemnify Plaintiff. Defendant ADP contends that it has an obligation to
 7     indemnify Plaintiff only when all contractual conditions in the 2017 Agreement have been
 8     satisfied and that Plaintiff fails to establish that the conditions have been met. Plaintiff
 9     contends that it sufficiently alleges a claim for declaratory relief and seeks a judicial
10     determination of the parties’ future rights and obligations. Plaintiff contends that it has
11     identified the subject on which declaratory relief is needed, has articulated the parties’
12     respective positions on the subject, and has asked the Court to issue a declaration about the
13     future rights and legal obligations of the parties.
14            In the First Amended Complaint, Plaintiff alleges that
15                   An actual and substantial controversy has arisen and now exists
              regarding ADP’s obligation to indemnify, defend and hold Plaza harmless
16
              from and against any and all third party liabilities, claims, penalties, damages,
17            forfeitures, suits, and the costs and expenses incident thereto (including the
              costs and expenses of defense, settlement and reasonable attorneys’ fees),
18
              arising from the negligence or willful misconduct of ADP in its performance
19            of the Services including any Incident, including, without limitation, with
              respect to the McDonough and Guerrero complaints.
20
21                   Plaza contends that ADP must indemnify, defend and hold Plaza
              harmless from and against any and all third party liabilities, claims, penalties,
22
              damages, forfeitures, suits, and the costs and expenses incident thereto
23            (including the costs and expenses of defense, settlement and reasonable
              attorneys’ fees), arising from the negligence or willful misconduct of ADP in
24
              its performance of the Services including any Incident, including, without
25            limitation, with respect to the McDonough and Guerrero complaints. ADP
              denies such obligation.
26
27                  By reason for the foregoing controversy, Plaza respectfully requests the
              Court make a judicial determination to settle the parties’ future rights and legal
28

                                                      16
                                                                                  3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.367 Page 17 of 18



 1             obligations with respect to whether ADP must indemnify, defend and hold
               Plaza harmless from and against any and all third party liabilities, claims,
 2
               penalties, damages, forfeitures, suits, and the costs and expenses incident
 3             thereto (including the costs and expenses of defense, settlement and
               reasonable attorneys’ fees), arising from the negligence or willful misconduct
 4
               of ADP in its performance of the Services including any Incident, including,
 5             without limitation, with respect to the McDonough and Guerrero complaints.
 6
                      Such a judicial determination is necessary at this time in order for the
 7             parties to resolve their dispute as expressed in the instant action, and it will
               obviate the need for multiple future lawsuits between the same parties.
 8
 9     (ECF No. 12 at 15-16).
10             The Court has found that Plaintiff sufficiently alleges performance of its obligations
11     pursuant to the 2017 Agreement regarding Defendant ADP’s alleged “bad-faith denial of
12     its obligation to indemnify” Plaintiff and Defendant ADP’s alleged “fail[ure] to undertake
13     its obligation to indemnify, defend, and hold [Plaintiff] harmless . . . .” Id. at 11. The Court
14     concludes that Plaintiff alleges a plausible claim for declaratory relief against Defendant
15     ADP.
16        V.      Unfair Competition in Violation of Business & Professions Code § 17200 et
17                seq. (claim 4)
18             Defendant ADP contends that Plaintiff’s unfair competition claim fails because
19     Plaintiff has fails to allege facts sufficient to show unlawful or unfair conduct or unfair,
20     deceptive, untrue, or misleading advertising by Defendant ADP. Plaintiff states that it
21     “does not oppose [Defendant] ADP’s motion with respect to its fourth cause of action for
22     [u]nfair [c]ompetition.” (ECF No. 15 at 20).
23             Courts will grant a motion to dismiss when the non-moving party files a notice of
24     non-opposition. See CivLR 7.1(f)(3)(a); see e.g., Palomares v. Bear Stearns Residential
25     Mortg. Corp., No. 07cv01899 WQH (BLM), 2008 WL 686683, at *3 (S.D. Cal. Mar. 13,
26     2008) (same). The Court will grant Defendant ADP’s Motion to Dismiss Plaintiff’s fourth
27     cause of action for unfair competition in violation of Business & Professions Code § 17200
28     et seq. because Plaintiff has made a clear statement of non-opposition to dismissal of this

                                                      17
                                                                                 3:20-cv-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 17 Filed 01/04/21 PageID.368 Page 18 of 18



 1     claim. See ECF No. 15 at 20; see e.g., Palomares, 2008 WL 686683, at *3 (“The Court
 2     will grant the Motion to Dismiss the causes of action against Bear Stearns for violation of
 3     California Civil Code sections 1920 and 1921, concealment, negligent misrepresentation,
 4     negligence and breach of the implied covenant of good faith and fair dealing because
 5     Plaintiffs have made a clear statement of non-opposition to dismissal of these claims.”).
 6        VI.   CONCLUSION
 7           IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant
 8     Automated Data Processing, Inc. (ECF No. 13) is GRANTED as to Plaintiff’s fourth cause
 9     of action for unfair competition in violation of Business & Professions Code § 17200 et seq.
10     and is otherwise DENIED.
11     Dated: January 4, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   18
                                                                              3:20-cv-01352-WQH-DEB
